Exhibit 10.13
PIPELINE EASEMENT AGREEMENT




This Pipeline Easement Agreement (this “Agreement”) is executed by and among
SEMGROUP ENERGY PARTNERS, L.L.C., a Delaware Limited Liability Company ("SGLP"),
and SEMGROUP CRUDE STORAGE, L.L.C., a Delaware limited liability Company
("SGCS") (collectively referred to herein as "Grantor"), and WHITE CLIFFS
PIPELINE, L.L.C., a Delaware limited liability company ("Grantee");


WHEREAS, SGLP is the owner of record of certain real property located in Payne
County, State of Oklahoma, described more fully in Exhibit B attached hereto
(the "SGLP Property"); and


WHEREAS, SGCS is the owner of record of certain real property located in Payne
County, State of Oklahoma, described more fully in Exhibit C attached hereto
(the "SGCS Property"); and


WHEREAS, SemCrude, L.P., SemGroup, L.P., SemMaterials, L.P. and SemManagement,
L.L.C. and SemGroup Energy Partners, L.P., SGLP, SemGroup Crude Storage, L.L.C.,
SemPipe G.P., L.L.C., SemPipe, L.P., SemMaterials Energy Partners, L.L.C. and
SGLP Asphalt, L.L.C. have entered into a Master Agreement, dated as of the date
hereof (the “Master Agreement”);


NOW, THEREFORE, for and in consideration of Ten Dollars and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, SGLP and SGCS do hereby grant, bargain, sell and convey unto
Grantee the following non-exclusive easements over and across their respective
properties and premises situated in Payne County, Oklahoma, more particularly
described on Exhibit A, pages 1 through 4 attached hereto:


A permanent easement approximately twenty (20) feet in width more particularly
described on Exhibit A", pages 1 – 3, to construct, install, test, maintain,
inspect, operate, protect, and repair a crude oil pipeline upon and along a
route or routes on, in, over, under, through and across the SGLP Property and
the SGCS Property located in Payne County, Oklahoma (the "Permanent Easement");
and


A permanent easement approximately sixty-five (65) feet square more particularly
described on Exhibit "A", page 4,  to construct, install, test, maintain,
inspect, operate, protect and repair a surface facility (the “Surface Facility
Easement”); and


Together with the reasonable right of ingress and egress to, from and along the
Permanent Easement and the Surface Facility Easement and the right to use gates
and existing roads for the aforesaid purposes, such rights of ingress and egress
over the SGLP Property and the SGCS Property being referred to herein as the
"Access Easement"; and
 
 

--------------------------------------------------------------------------------

 


A temporary work space easement from time to time as reasonably necessary of
sixty (60) feet in width with such temporary work space easement being twenty
(20) feet on either side of the Permanent Easement described on Exhibit "A"
hereof (the "Work Space Easement") (the Permanent Easement, the Surface Facility
Easement, the Access Easement and the Work Space Easement, collectively referred
to herein as the "Easement Rights Area");


for the use of Grantee for its pipeline and related facilities, over, through
and upon the same.


For the consideration above recited and the mutual covenants and conditions
herein contained, the parties further agree as follows:


1.  
Grantor and its successors and assigns shall have the right to use and fully
enjoy the Easement Rights Area, subject to the easements hereby granted;
provided, however, that Grantor agrees that it will not construct nor permit to
be constructed any lakes, ponds or buildings upon or over the Easement Rights
Area without the written consent of Grantee, which consent shall not be
unreasonably withheld.

 
2.  
Grantee agrees as follows:

 
A.
All uses of the Grantor’s property are made at the risk of the Grantee.  Grantee
shall comply with work safety rules, regulations, instructions and scheduling
concerning the use of the Grantor’s property.  Any construction hereunder shall
be done at the sole risk of the Grantee, and not at the Grantor’s risk.  Grantee
shall keep and maintain the improvements of Grantee in good condition and
repair, and shall make all repairs, replacements and renewals, foreseen and
unforeseen, ordinary or extraordinary, in order to maintain the same in such
state of condition and repair.

 
B.
Grantee shall operate and maintain its improvements located on the Easement
Rights Area, without undue interference with the operations of the Grantor, or
its tenants, licensees, guests, or invitees.  Grantee shall, at its sole cost
and expense, promptly repair and restore any and all damage to the property of
Grantor, including, without limitation, damage to any improvements located on
such property, caused by the exercise of such easement rights by Grantor.  If
such repair and/or restoration is not carried out within a reasonable period
after the date such damage is caused, the Grantor shall have the right to cause
such repair and/or restoration to be made, and the Grantee shall, upon written
demand therefor by Grantor, reimburse Grantor for all of its fees, costs and
expenses (including, without limitation, reasonable attorneys’ fees and court
costs) incurred in making or related to such repair and/or restoration.

 
C.
Grantee shall cause its operations and construction hereunder and the use of the
Easement Rights Area to be in compliance with all applicable laws, statutes,
regulations, rules, zoning laws, environmental laws, health and safety laws, and
any other federal, state or local codes and ordinances applicable to the party,
its business, operations, improvements and equipment, and the property affected
thereby.  Grantee shall conduct its operations on the Easement Rights Area in a
good and workmanlike manner, exercising reasonable skill, care and diligence in
performing the same, consistent in all material respects with prudent industry
practices.

 
 
2

--------------------------------------------------------------------------------

 
D.           In the event Grantee is in default of its obligations hereunder,
Grantor shall notify Grantee in writing thereof, providing reasonable detail of
such default for proper identification, and the Grantee shall have thirty days
to cure such default; provided, that if the Grantee shall commence to cure such
default within twenty days of receipt of such notice, and shall proceed to cure
such default with due diligence, the Grantee shall have a period of up to ninety
days to complete such cure.  Notwithstanding the foregoing, if any operation of
Grantee constitutes a present danger to life or property, Grantee shall
immediately cause the cure of such condition, including as necessary termination
of operation of the improvements located on the Easement Rights Area causing
such condition, until the condition is resolved.  Grantor shall be entitled to
receive injunctive or similar relief to enjoin any default.  Grantee grants to
the Grantor the right to enforce the grants of easement rights herein by
specific performance.  Any partial release of any easement rights granted herein
shall not affect any other easement rights granted herein.
 
E.           Grantee shall keep in effect, at their respective sole cost and
expenses, reasonably satisfactory comprehensive general liability insurance
covering the easement rights granted hereunder with maximum limits of liability
of not less than $1,000,000 for bodily injury of death to one person, or to any
group of persons as a result of one accident, and $1,000,000 for property
damage.  Grantee shall name the Grantor as an additional insured and furnish
such other party with certificates of current policies, and upon expiration
thereof, renewal certificates, evidencing such insurance.
 
F.           Grantor shall pay all real estate taxes and assessments that shall
be due and payable on the Easement Rights Area prior to delinquency.
 
G.           Nothing contained herein shall be construed or deemed to constitute
a dedication, express or implied, of any real property to or for any public use
or purpose whatsoever.
 
3.  
No Representation.  THE EASEMENTS AND RIGHTS GRANTED HEREIN ARE BEING GRANTED IN
THEIR CURRENT CONDITION, “AS-IS, WHERE-IS AND WITH ALL FAULTS” AND EXCEPT AS MAY
BE SPECIFICALLY SET FORTH IN THE MASTER AGREEMENT, WITHOUT REPRESENTATION OR
WARRANTY OR INDEMNIFICATION OF ANY KIND, EXPRESS OR IMPLIED, EACH AND ALL OF
WHICH ARE HEREBY EXPRESSLY DISCLAIMED BY THE GRANTOR, INCLUDING, WITHOUT
LIMITATION, ANY REPRESENTATION OR WARRANTY WITH RESPECT TO QUALITY,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE.

 
4.  
Testing.  GRANTEE MUST OBTAIN THE GRANTOR’S PRIOR APPROVAL FOR THE PERFORMANCE
OF ANY INVASIVE OR INTRUSIVE SOIL, GEOLOGICAL, GEOTHERMAL OR OTHER PHYSICAL
TESTING OF ANY KIND, INCLUDING WITHOUT LIMITATION ENVIRONMENTAL TESTING,
RECOMMENDED BY GRANTEE’S ENGINEERS OR REQUIRED BY GRANTEE’S MORTGAGEES.  ANY
REQUEST BY GRANTEE TO PERFORM INVASIVE TESTING AT THE EASEMENT RIGHTS AREA MUST
BE ACCOMPANIED BY A SUMMARY OF THE PROPOSED SCOPE OF WORK OR THE ENGINEER’S
PROPOSAL.  GRANTEE SHALL NOT INTERFERE UNREASONABLY WITH THE OPERATION OF THE
FACILITIES LOCATED ON THE GRANTOR’S PROPERTY THAT IS SUBJECT TO ITS INSPECTION
OR TESTING AND SHALL COORDINATE ALL OF ITS ACTIVITIES AND THOSE OF ITS
ENGINEERS, REPRESENTATIVES, CONSULTANTS AND AGENTS WITH THE GRANTOR TO MINIMIZE
POSSIBLE INTERFERENCE WITH SUCH FACILITIES OR THEIR OPERATION.  GRANTEE SHALL
PROMPTLY RESTORE ANY AREA OF THE GRANTOR’S PROPERTY THAT IS DISTURBED IN THE
COURSE OF GRANTEE’S TESTING OR USE TO THE CONDITIONS EXISTING PRIOR TO ANY TESTS
CONDUCTED BY GRANTEE OR TO THE CONDITIONS EXISTING PRIOR TO ANY USE MADE BY
GRANTEE.

 
 
3

--------------------------------------------------------------------------------

 
5.  
INDEMNIFICATION.  GRANTEE AGREES TO INDEMNIFY, DEFEND, AND HOLD GRANTOR HARMLESS
FROM AND AGAINST ANY CLAIM MADE AGAINST GRANTOR AND/OR GRANTOR’S REPRESENTATIVES
FOR ANY LOSS OR DAMAGE INCLUDING PROPERTY DAMAGE AND DEATH OR BODILY INJURY,
SUFFERED BY GRANTOR OR ANY OF ITS REPRESENTATIVES AS A RESULT OF GRANTEE’S
INSPECTIONS, SAMPLING OR TESTING AND GRANTEE’S USE OF THE EASEMENTS GRANTED TO
IT HEREIN.  THE FOREGOING INDEMNIFICATION OBLIGATIONS SHALL SURVIVE ANY SALE OF
PROPERTY BY EITHER PARTY AND SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF ANY
OF THE EASEMENT RIGHTS GRANTED HEREUNDER FOR ACTIONS ACCRUING DURING THE TERM
HEREOF.

 
6.  
WAIVER OF LIABILITY.  EXCEPT FOR THE GRANTEE’S INDEMNIFICATION OBLIGATIONS WITH
RESPECT TO CLAIMS OF THIRD PARTIES, THE PARTIES’ LIABILITY FOR DAMAGES HEREUNDER
IS LIMITED TO DIRECT, ACTUAL DAMAGES ONLY, AND NEITHER PARTY SHALL BE LIABLE TO
THE OTHER FOR LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, OR SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, IN TORT,
CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO PERFORM, OR THE
TERMINATION OF THIS AGREEMENT.

 
7.  
Termination.  Grantee may terminate and abandon any of its easement rights
granted hereunder, by written notice to Grantor, and such termination and
abandonment shall be irrevocable and effective as of the date set forth in such
notice.  Grantee shall have removed its improvements from the Easement Rights
Areas prior to such termination and shall repair and restore the land disturbed
by such removal.  If the Grantee has not removed its improvements on or prior to
the effective date of such termination, such improvements shall become the
property of the Grantor, and Grantee shall have no further right in or to such
improvements.  In addition, if any or all of any easement granted to Grantee are
taken by condemnation, then such easement shall terminate at the time of such
taking, and such Grantee shall be entitled to the portion of the condemnation
award as shall be mutually determined between the Grantor and Grantee, or as
determined by final non-appealable order of an appropriate court having
jurisdiction thereof.

 
 
4

--------------------------------------------------------------------------------

 
8.  
Cooperation in Operations.  The parties agree to cooperate in good faith with
each other in negotiating a possible relocation of any easement right granted
hereunder and the associated improvements in order to accommodate the reasonable
development of the business and property of the other; provided, however, that
the Grantee shall not be required to release any easement rights in such
negotiations, and in the relocation of such easement rights, the cost of such
relocation shall be borne by Grantor, and such relocation shall not place any
greater burden on the Grantee in the development and use of its easement rights
than the burden Grantee would incur if Grantee were to develop and use its
easement rights hereunder in their present location.

 
9.  
Permanent Covenants Running with Land.  Subject to the provisions of Section 7
hereof, all of the easements and rights hereby granted, the restrictions and
obligations hereby imposed, and the agreements herein contained shall be
permanent, perpetual easements, rights, restrictions, obligations and agreements
and shall be covenants running with the land and shall inure to the benefit of,
and be binding upon, the parties hereto and their respective heirs, successors,
and assigns, the land affected hereby and the future owners thereof.

 
10.  
Covenant Against Liens.

 
A.           Subject to the provisions of Section 10.B, Grantee hereby covenants
and agrees that it will not cause or permit any lien (including, without
limitation, the filing of any mechanic’s lien) to be filed or asserted against
the property of the Grantor as a result of any act or omission of Grantee.  In
the event any such lien or notice of lien is filed, Grantee shall, within twenty
(20) days of receipt of notice from Grantor of the filing of the lien, contest
such lien as permitted by law if such contest is sufficient alone to prevent the
lien from maturing, or contest said lien as permitted by law and bond or insure
over said lien, or fully discharge the lien by settling the claim which resulted
in the lien or by bonding or insuring over the lien in the manner prescribed by
applicable law.  If Grantee fails to so contest and/or discharge the lien, then,
in addition to any other right or remedy of Grantor, Grantor may bond or insure
over the lien or otherwise discharge the lien.  Grantee shall reimburse Grantor
any amount paid by Grantor to bond or insure over the lien or discharge the
lien, including without limitation reasonable attorneys’ fees, within fifteen
(15) days of receipt of invoice therefor.  Any rights and obligations created
under or by this Section shall survive termination or expiration of this
Agreement.
 
B.           Notwithstanding the provisions of Section 10.A., Grantor shall have
the right to cause one or more mortgages or deeds of trust against the property
owned by Grantor, provided, however, that the mortgagee or beneficiary/grantee
thereunder shall be subject to all of the covenants, conditions and restrictions
of this Agreement, and if any portion of such property subject to such mortgages
or deeds of trust are sold under a foreclosure, or conveyed to such mortgagee or
beneficiary/grantee in lieu of foreclosure, any such purchaser or grantee and
its successors and assigns shall hold any and all such property purchased or
acquired subject to all of the covenants, conditions and restrictions of this
Agreement.
 
5

--------------------------------------------------------------------------------

 
 
11.  
Recordation.  The parties shall file this Agreement of record in the property
records of Payne County, Oklahoma, providing notice of this Agreement.

 
12.  
Notices.  Any notice and other communication hereunder shall be in writing and
shall be deemed to have been duly given upon receipt if (i) hand delivered
personally, (ii) mailed by certified mail, postage prepaid, return receipt
requested, (iii) sent by Federal Express or other express carrier, fee prepaid,
(iv) sent via facsimile with receipt confirmed, or (v) sent via electronic email
with receipt confirmed, provided that such notice or communication is addressed
to the parties at their respective addresses below:

 
 
To Grantee:
White Cliffs Pipeline, L.L.C.

 
 
Two Warren Place

 
 
6120 South Yale Avenue, Suite 700

 
 
Tulsa, Oklahoma 74136

 
 
Phone:  (918) 524-8100

 
 
Fax:  (918) 524-8290

 
 
Attention:  Chief Financial Officer

 
 
To Grantor:
SemGroup Energy Partners, L.L.C.

 
 
Two Warren Place

 
 
6120 South Yale Avenue, Suite 500

 
 
Tulsa, Oklahoma 74136

 
 
Phone:  (918) 524-5500

 
 
Fax:  (918) 524-5805

 
 
Attention:  Chief Financial Officer

 
Any party may change the person and address to which notices or other
communications to it hereunder are to be sent by giving written notice of any
such change to the other party in the manner provided in this Section.
 
13.  
Non-Waiver.  No delay or failure by either party to exercise any right under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right.

 
14.  
Headings.  Headings in this Agreement are for convenience only and shall not be
used to interpret or construe its provisions.

 
15.  
Governing Law; Jurisdiction.  The terms and provisions of this Agreement shall
be governed by and construed in accordance with the laws of the State of
Oklahoma.  During the pendency of the Bankruptcy Cases (as defined below), and
without limiting any party’s right to appeal any order of the Bankruptcy Court
(as defined below), (i) the Bankruptcy Court shall retain exclusive jurisdiction
to enforce the terms hereof and to decide any claims or disputes which may arise
or result from, or be connected hereby, and (ii) any and all actions related to
the foregoing shall be filed and maintained only in the Bankruptcy Court, and
the parties hereby consent to and submit to the jurisdiction and venue of the
Bankruptcy Court and shall receive notices at such locations as provided
hereinabove.  “Bankruptcy Cases” means the chapter 11 cases commenced by
SemGroup, L.P. and certain of its direct and indirect subsidiaries on July 22,
2008, jointly administered under Case No. 08-11525 (BLS).  “Bankruptcy Court”
means the United States Bankruptcy Court for the District of Delaware or any
other court having jurisdiction over the Bankruptcy Cases from time to time.
Thereafter, the parties agree that action with respect to this Agreement will be
brought in an Oklahoma state court or Federal Court of the United States sitting
in the county in which the Real Property is located and the parties hereby
submit to the exclusive jurisdiction of said court.  The parties hereby
unconditionally and irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the laying
of venue or any dispute arising out of or relating to this Agreement or any of
the transactions contemplated hereby brought in any court specified above, or
any defense of inconvenient forum of the maintenance of such dispute.  Each of
the parties hereto agrees that a judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 
 
6

--------------------------------------------------------------------------------

 
16.  
Waiver of Jury Trial.  THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT THEY MAY HAVE
TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION, OR IN ANY PROCEEDING, DIRECTLY
OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER
THEORY).  EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS IN THIS AGREEMENT.

 
17.  
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

 
18.  
Entire Agreement.  This Agreement, together with the Exhibits hereto, represents
the entire understanding and agreement between the parties hereto with respect
to the subject matter hereof and supersedes any previous agreements or
correspondence between the parties with respect to the same.  All Exhibits
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein.  This Agreement may not be
amended, modified, supplemented or altered except through a written agreement
signed by the parties.  The parties hereto may, by written amendment to this
Agreement, executed by all parties hereto, and in recordable form, replace the
Exhibits annexed hereto from time to time as needed to truly and correctly
reflect the property affected hereby and the correct placement, nature and
extent of the Grantee’s pipeline improvements.  The parties may file of record
the written amendment to this Agreement in the property records of Payne County,
Oklahoma, to truly and correctly reflect the property affected hereby from time
to time.

 
Dated effective as of the 31st day of March, 2009.






[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
7

--------------------------------------------------------------------------------

 




Grantor:


SEMGROUP ENERGY PARTNERS, L.L.C.,
a Delaware limited liability company




By:  _/s/ Alex G. Stallings________________
Name:           Alex G. Stallings
Title:             Chief Financial Officer and Secretary








ACKNOWLEDGMENT


STATE OF TEXAS                              )
)           ss.
COUNTY OF DALLAS                       )


This instrument was acknowledged before me on the 3rd day of April, 2009, by
Alex G. Stallings, as Chief Financial Officer and Secretary of SemGroup Energy
Partners, L.L.C., a Delaware limited liability company.




/s/ Authorized Signatory______________
Notary Public
My commission expires:
____________________
[SEALl ]




 
 

--------------------------------------------------------------------------------

 
Grantor:


SEMGROUP CRUDE STORAGE, L.L.C.,
a Delaware limited liability company




By:  _/s/ Alex G. Stallings________________
Name:           Alex G. Stallings
Title:             Chief Financial Officer and Secretary








ACKNOWLEDGMENT


STATE OF TEXAS                              )
) ss.
COUNTY OF DALLAS                       )


This instrument was acknowledged before me on this 3rd day of April, 2009, by
Alex G. Stallings as Chief Financial Officer and Secretary of SemGroup Crude
Storage, L.L.C., a Delaware limited liability company.




/s/ Authorized Signatory______________
Notary Public
My commission expires:
__________________
(SEAL)






 
 

--------------------------------------------------------------------------------

 


Grantee:


WHITE CLIFFS PIPELINE, L.L.C.,
a Delaware limited liability company


By:  Its Manager:


SEMCRUDE PIPELINE, L.L.C.
by SemCrude, L.P., its sole member,
by SemOperating G.P., L.L.C., its general partner




By:  _/s/ Terrence Ronan_________________
Name:           Terrence Ronan
Title:             President and Chief Executive Officer








ACKNOWLEDGMENT


STATE OF TEXAS                              )
) ss.
COUNTY OF DALLAS                       )


This instrument was acknowledged before me on this 3rd day of April, 2009, by
Terrence Ronan, President and Chief Executive Officer of SemOperating G.P.,
L.L.C., the general partner of SemCrude, L.P., the sole member of SemCrude
Pipeline, L.L.C., the Manager of White Cliffs Pipeline, L.L.C., a Delaware
limited liability company.




/s/ Authorized Signatory______________
Notary Public
My commission expires:
__________________
(SEAL)


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A IN EXHIBIT 10-13 [pic1013a.jpg]

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A IN EXHIBIT 10-13 [pic1013a2.jpg]

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A IN EXHIBIT 10-13 [pic1013a3.jpg]

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A IN EXHIBIT 10-13 [pic1013a4.jpg]
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B IN EXHIBIT 10-13 [pic1013b.jpg]

 
 

--------------------------------------------------------------------------------

 


                        EXHIBIT C


EXHIBIT C IN EXHIBIT 10-13 [pic1013c.jpg]
 
EXHIBIT C IN EXHIBIT 10-13 [pic1013c2.jpg]

